SENTENCIA
El apelante fue convicto por tribunal de derecho en tres delitos menos graves consistentes en infracciones de los Arts. 6, 7 y 32 de la Ley de Armas de Puerto Rico, y sentenciado a seis meses de cárcel en cada caso a cumplirse consecutiva-mente en dos de los casos y en concurrencia con el tercero, para un total de 12 meses, o sea un año de cárcel.
Apeló y el 15 de enero de 1979 oímos argumento en vista oral por la defensa y el Procurador General, quedando el caso sometido para decisión.
En su alegato el apelante fragmenta sus planteamientos en sendos señalamientos de error que pueden sintetizarse así: (1) violación del derecho a juicio rápido; (2) “conducta an-tiética y corrupta” del fiscal que fue causa de demora del juicio; (3) infracción del debido proceso de ley durante el juicio por (a) no requerir la comparecencia del testigo Mar-tínez Purcell, renunciado por el fiscal; (4) eliminación del fiscal como testigo de cargo en el juicio; (5) “no poner a dis-posición del acusado apelante la oportunidad de ver su juicio por jurado”; (6) imposición de una sentencia ilegal (a) por ser contraria a las Leyes Núms. 8 y 9 de 1971 sobre penas en los delitos menos graves, y (b) al Art. 63 del Código Penal y teoría de concurso de delitos; y (7) pasión y prejuicio en el juez sentenciador que lo llevó a condenar con prueba increíble e insuficiente.
(1) El planteamiento de tardanza por el acusado se li-mita a la vista preliminar en segunda instancia, o sea, ante el Tribunal Superior. La vista preliminar ante el Tribunal de *614Distrito tuvo lugar el 3 de diciembre de 1974 y el 5 de diciem-bre siguiente la juez que intervino dictó la resolución de no-causa probable. Sesenta y seis (66) días después, el 10 de febrero de 1975, el fiscal solicita nueva vista en segunda ins-tancia, que tuvo lugar el 11 de marzo siguiente, o sea en un mes.
La Regla 24(c) de Procedimiento Criminal que autoriza al fiscal a “someter el asunto con la misma o con otra prueba a un magistrado de categoría superior” no fija plazo, pero en Pueblo v. Vélez Castro, 105 D.P.R. 246, 248 (1976), consideramos razonable a tales fines un término de 60 días. El dere-cho a juicio rápido “es una cuestión puramente relativa . . . que no excluye los derechos de la justicia pública ... y que el hecho de que pueda radicarse una nueva acusación en casos de delitos graves demuestra que el término de 120 días esta-blecido en la Regla 64 no es el único factor determinante de que se ha violado el derecho que reconoce la Constitución.” Pueblo v. Reyes Herrans, 105 D.P.R. 658, 664 (1977); confirmando a Hernández Pacheco v. Flores Rodríguez, 105 D.P.R. 173 (1976), donde sostuvimos que este derecho fundamental evade “la tiesa aritmética de la Regla.” Teniendo en cuenta las circunstancias que concurren en este caso esta norma de razonabilidad no aparece vulnerada en ausencia de alegación y prueba de que la tardanza en celebrar la vista hu-biese derrotado los medios de defensa del acusado, colocán-dolo en situación de indefensión.
Tampoco se violó el derecho a que se ventilara el juicio en la acusación por Art. 6, Ley de Armas, dentro de los 120 días siguientes a la presentación de la acusación. (R.P.C. 64 (n) (4). El récord es elocuente sobre el particular. A las págs. 6 y ss. T.E. IV, [sic] se recogen los procedimientos de comienzo del juicio el día 19 de mayo de 1975, cuya suspen-sión pide el abogado defensor fundada primero en que “tengo imperiosa necesidad de firmar las escrituras en el día *615de hoy” (L 12-14) y luego porque “no nos sentimos bien” (Pág. 7 L 20). Al denegar la suspensión manifiesta el juez:
“Compañero, el compañero el 13 de febrero del ‘75 el com-pañero no compareció y se señaló para el 7 de abril del ‘75. En dicha fecha, que fue llamado el caso para vista, el compañero tampoco compareció a esa vista. Si no hicimos gestiones de que el compañero compareciera para verlo ese día es porque además el Fiscal manifestó no estar preparado. Pero ya es una vez adi-cional que la defensa no comparece. Se llama para hoy y hoy tampoco comparece el abogado. Me dice que ha radicado una moción hace unos días así que No Ha Lugar. Se va a ver el caso en el día de hoy. Llámese. Lectura de la acusación y alegación. ¿ Cuál es la alegación ? ¿ Desea que se den lectura a las acusaciones o se dan por leídas?” T.E. IV, pág. 7.
(2) A la fecha de celebración del juicio en 19 de mayo de 1975, no se había resuelto Vélez Castro ante, por lo que el tribunal ni las partes podían guiarse por el término de 60 días para el fiscal solicitar vista preliminar en segunda instancia. El fiscal, explicando por qué no había ido antes en alzada, se expresó así:
“No, Vuestro Honor. Las Reglas de Procedimiento Criminal no disponen término. Y la regla que se aplicaría en este caso y en esta moción es aquella que indica que el Fiscal podrá apelar de una determinación de no causa probable o podrá ir en alzada a cualquiera determinación por un delito distinto o más bajo del que le imputan. El legislador no señaló término. Al no señalar término le da al Fiscal y al Pueblo la facultad de radicar dentro de los términos prescriptivos de los delitos. No es término de la regla 64. Si la regla no me prohíbe ni me pone una camisa de fuerza, el Fiscal tiene que hacer una serie de evaluaciones pos-teriores, como se hicieron en este caso, para determinar su curso de acción. Y quiero llevar al récord que hubo una conversa-ción porque había un acusado, donde este acusado fue perjudi-cado y había cierta relación entre todas estas partes y estuvo en el pensamiento de ver cómo se compaginaban los hechos. En la teoría de ‘latshes’ [sic] es requisito de ley y la jurisprudencia que se demuestre perjuicio causado. Aquí no se ha demostrado y Su Señoría se ha podido dar cuenta que la Vista Preliminar se celebró el 5 de diciembre del ‘74.” T.E. IV, págs. 15-16.
*616Todo cuanto se deduce de esta expresión es el propósito del fiscal de examinar en conjunto la prueba de este caso con la de otro relacionado en que el apelante era a su vez el perjudi-cado. No a otra cosa puede referirse la frase “ver cómo se compaginaban los hechos.” Es injusta la imputación del ape-lante al fiscal de que al así actuar “estaba utilizando la ma-quinaria judicial para ayudar a unos y perjudicar a toda costa a otros” y la calificación de “conducta antiética y co-rrupta.” La amplísima libertad del abogado para defender a su cliente no comprende derecho alguno a formular tan grave acusación sin fundamento en el récord.
(3) El testigo José Luis Martínez Purcell, anotado al dorso de la acusación como testigo del Pueblo, no compareció a juicio y el fiscal procedió con su caso prescindiendo de su testimonio. El acusado alega error porque no fue obligado a comparecer para “entrevistarlo” y otra vez el récord sostiene la corrección de la decisión del juez. Veamos:
“Hon. Fiscal:
Vuestro Honor, queremos informar al Tribunal que el testigo Purcell, el cual es testigo de El Pueblo, no se encuentra presente en el día de hoy porque no hemos logrado citarlo, sin embargo, estamos preparados para ver el caso.
Hon. Juez:
Bien.
Lcdo. Otero:
Honorable Juez, vamos a pedir al Tribunal que se citen esos testigos entonces y se hagan comparecer al Tribunal, que se cite a este testigo y se haga comparecer al Tribunal.
Hon. Fiscal:
¿Como testigo de defensa?
Hon. Juez:
¿Como testigo de defensa?
Lcdo. Otero:
No, como testigo de El Pueblo. Está señalado como testigo de El Pueblo y no está aquí presente.
*617Hon. Juez:
El compañero Fiscal ve los casos con los testigos que quiere. Si lo quiere como testigo de defensa el Tribunal lo trae.
Lodo. Otero:
Hay una incomparecencia del señor que fue legítimamente ci-tado y lo menos que el Tribunal puede hacer es citarlo por desa-cato por su incomparecencia.
Hon. Juez:
Eso lo determina el Tribunal. ¿No lo desea como testigo de defensa?
Lodo. Otero:
Lo que deseo es entrevistarlo como testigo de El Pueblo. Si lo voy a entrevistar o no, no lo sé en este momento.
Hon. Juez:
Pues, no ha lugar a la solicitud de la defensa. Juramento a los testigos de El Pueblo.” T.E. III, págs. 10-11.
(4) El hecho de que el Fiscal Méndez Correa declarara como testigo en la etapa inicial ante el juez instructor, no imponía su inclusión automática como testigo en el juicio. No surge de autos que el fiscal tuviera conocimiento directo de los hechos que le permitiera aportar evidencia admisible en el juicio. Ya hemos resuelto que el fiscal puede limitar el número de testigos a los que considere suficiente para sostener la acusación. Pueblo v. Flores Berty, 92 D.P.R. 577 (1965).
(5) Es innecesario considerar si el apelante tenía derecho a que los casos menos graves se vieran ante un jurado por haber determinado el juez sentenciador que dos de las sen-tencias se cumplieran consecutivamente, ya que entendemos que procede modificar las sentencias apeladas en el sentido de que todas se cumplan concurrentemente.
(6) En Pueblo v. Fonseca, 79 D.P.R. 36, 38 (1956), sostuvimos que el Art. 44 (hoy 63) del Código Penal no opera en la acusación simultánea por portación y posesión de un arma de fuego y Art. 32 de la Ley de Armas porque son *618“violaciones de ley distintas y separadas” (1) que se “consu-ma [n] bajo circunstancias y normas de ley distintas que excluyen la posibilidad de confusión (merger) de los mis-mos.” Se ajustan a derecho, por tanto, las sentencias impues-tas al apelante, en ninguno de cuyos delitos separados la pena excede de seis meses.
(7). La prueba de cargo, correctamente resumida por el Procurador, es la siguiente:
“El testigo Jesús Ramos Ayala, a pregunta del Ministerio Público, declaró que es director del Hogar Crea en Trujillo Alto. Conoce al apelante y el día de los hechos, 4 de septiembre de 1974, lo vio en la Fiscalía de San Juan en horas de la tarde (de 1:00 a 1:30 P.M.).
Añade que acompañó al señor Juan José García a la Fiscalía, quien se encontraba acompañado de la señora Rosaura Medina Rivera ex-esposa del apelante, y mientras esperaba se presentó el apelante. Después de hablar con el fiscal, se dirigieron hasta el automóvil el cual estaba estacionado cerca del Teatro Tapia y vuelve a ver al apelante.
Declara que el apelante llamó al señor García y le dijo que quería hablar con él. Fue entonces que el apelante comenzó a insultar a la señora Medina y a proferir palabras obscenas. Luego introdujo su mano en maletín negro que traía consigo y sacó una pistola negra.
Manifiesta el testigo que el apelante le dijo a la señora ‘hija de la gran puta te voy a matar’ (T.E., Tomo 4, pág. 6) y él oyó un sonido de ‘click’. Cuando oyó este sonido el apelante tenía la pistola en la mano y apuntaba a la señora Medina quien trató de ocultarse detrás del señor Purcell. Vuelve a oír el mismo sonido de ‘click’ y el señor Purcell trata de abalanzarse sobre el apelante mientras que García hace un intento de sacar su re-vólver, el cual se quedó trabado en su gabán. Añade que el ape-*619lante huyó hacia el Teatro Tapia.” Informe del Procurador General, págs. 22-23.
No se justifica intervenir con su apreciación por el juez sentenciador. Pueblo v. Torres Montañez, 106 D.P.R. 125 (1977).
La imputación de pasión, prejuicio y parcialidad al juez porque se negó a suspender el juicio, rehusó mantener al acusado bajo fianza antes de dictar sentencia y tardó en resolver una moción de reconsideración, no merece más análisis del señalamiento y sí un recordatorio de que la grave atribu-ción de prejuicio y parcialidad a un juez, que implica desleal-tad a los principios fundamentales que gobiernan su minis-terio, debe ser cuidadosamente ponderada frente a la grave responsabilidad de quien la formula gratuitamente. (Cánones 9 y 29, Ética.)
Por todo lo anterior se confirman las sentencias apeladas, pero modificándolas en el sentido de que las tres serán cumpli-das concurrentemente.
Así lo pronunció y manda el Tribunal y certifica el Secre-tario.
El Juez Asociado Señor Martín emitió voto disidente en parte al cual se unen el Juez Presidente Señor Trías Monge y el Juez Asociado Señor Irizarry Yunqué.
(Fdo.) Ernesto L. Chiesa

Secretario

—O—

 Ordena el Art. 43 de la Ley de Armas (26 L.P.R.A. see. 453):

Proceso como impedimento para otra acción

“El proceso y castigo de cualquier persona por cualquiera de los delitos definidos y castigados por este Capítulo no impedirá el proceso y castigo de la misma persona por cualquier otro acto u omisión en violación de cual-quiera de las demás disposiciones de este Capítulo, del Código Penal, Título 33, o de cualquiera otra ley.”